Case: 20-30596     Document: 00516072150          Page: 1     Date Filed: 10/27/2021




           United States Court of Appeals
                for the Fifth Circuit                                     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          October 27, 2021
                                   No. 20-30596                             Lyle W. Cayce
                                                                                 Clerk

   In re: Chinese-Manufactured Drywall Products
   Litigation

   ______________________________


   Valentine Frego; Kimberly Frego; Fred Nolte,

                                                            Plaintiffs—Appellants,

                                       versus

   Settlement Class Counsel,

                                                                         Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:09-MD-2047


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          After ten years of litigation, a class of homeowners settled their claims
   against a Chinese company for manufacturing and selling toxic drywall. The
   agreement divided the settlement class into three groups based on when a
   plaintiff joined the litigation. Each plaintiff then received an award under a
Case: 20-30596      Document: 00516072150          Page: 2   Date Filed: 10/27/2021




                                    No. 20-30596


   formula that considered, among other factors, the group to which they
   belonged.
          Three of those plaintiffs, unhappy with their award, appeal to this
   court. Their complaint is that the lawyers for the settlement class placed
   them in the wrong plaintiff group and the district court did not fix the error.
   Had they been correctly classified, their recovery would have been much
   greater. But the class settlement waived a plaintiff’s right to appeal an award
   determination beyond the district court, so we must dismiss.
                                         I.
          Between 2004 and 2006, the rebuilding efforts following Hurricanes
   Katrina and Rita combined with the Florida housing boom to create a severe
   shortage of domestic drywall. In response to the shortage, builders along the
   Gulf and Atlantic Coasts resorted to importing drywall from China. But that
   drywall soon damaged the homes where it was installed. It gave off foul
   odors, corroded internal electrical wiring, and damaged home appliances.
          Litigation ensued, with affected homeowners suing up and down the
   drywall supply chain in state and federal courts. The federal cases were
   consolidated for pretrial matters into a multidistrict proceeding in the
   Eastern District of Louisiana. The district court appointed a Steering
   Committee to, among other roles, conduct classwide discovery, pursue
   settlement options, and communicate with plaintiffs and their counsel.
          Most complaints focused on two defendants—Taishan and Knauf—
   both of whom manufactured drywall in China and sold it in the United States.
   To simplify the litigation, the Steering Committee grouped individual
   complaints into a series of consolidated complaints based on the type of
   drywall involved and when the homeowner entered the litigation. Three of
   those complaints are relevant: the Amorin and Brooke complaints against
   Taishan, and the Beane complaint against Knauf.




                                         2
Case: 20-30596      Document: 00516072150          Page: 3    Date Filed: 10/27/2021




                                    No. 20-30596


          Valentine Frego, Kim Frego and Fred Nolte owned homes in Alabama
   that used Taishan drywall. They hired a lawyer in Alabama who filed
   paperwork with the Steering Committee to trigger a claim against Taishan.
   But the Steering Committee inadvertently filed appellants in the Beane
   complaint—a complaint against Knauf, not Taishan.
          This initial misstep set in motion years of miscommunication between
   the Steering Committee and appellants’ counsel. Appellants repeatedly
   asked the Steering Committee to confirm their status as Taishan plaintiffs.
   But the Steering Committee never gave a firm answer. For example, in 2015,
   appellants’ counsel contacted the Steering Committee to “confirm that there
   is nothing further to do” to include appellants in the Amorin complaint. The
   Steering Committee responded: “If all your Taishan clients are on [a named
   complaint] and you have done [Plaintiff Fact Sheets] for them, you have
   nothing more to do.” A few years later, the Steering Committee circulated
   to all plaintiffs a spreadsheet listing every outstanding claim against Taishan.
   After noticing that appellants were absent from the spreadsheet, their
   counsel again contacted the Steering Committee. This time, the Steering
   Committee responded that appellants were not on a Taishan complaint. But
   rather than correct the mistake, appellants’ counsel added to it by responding
   that he “got [his] wires crossed somewhere” and that appellants were indeed
   “Knauf Plaintiffs, not Taishan.”
          In 2019, after a decade of litigation, Taishan agreed to a $248 million
   class settlement. The agreement devised a formula called the “Allocation
   Model” to distribute the settlement funds among the class. One input in the
   formula was the group a plaintiff belonged to—Amorin, Brooke, or “absent
   class members,” defined as “all other property owners” with damages
   attributable to Taishan drywall. When the case settled, each group was at a
   different stage of litigation. In Amorin, the district court had already entered
   judgment in favor of the plaintiffs. The Brooke litigation had not yet entered



                                          3
Case: 20-30596       Document: 00516072150            Page: 4      Date Filed: 10/27/2021




                                       No. 20-30596


   discovery. And absent class members were furthest away from a recovery.
   So under the formula, an Amorin plaintiff would receive 100% of the damages
   calculated using the rest of the inputs, a Brooke plaintiff would receive 20%,
   and an absent class member would receive only 5%.
           The agreement appointed a claims administrator to calculate each
   award and allowed plaintiffs to appeal their awards to the district court. But
   it prohibited further appeal to “any other court including the U.S. Court of
   Appeals for the Fifth Circuit,” specifying that “such right of appeal [had]
   been knowingly and intentionally waived by each Settlement Class
   Member.”
           A few months after the district court preliminarily approved the
   settlement with Taishan, appellants’ counsel finally realized his mistake.
   Because appellants had been erroneously listed on a Knauf complaint, they
   were going to leave the Taishan class settlement empty-handed. The only
   route for appellants to collect under the settlement was to file an absent class
   member claim. Although a missed deadline seemed to prevent appellants
   from filing as absent class members at this late juncture, the district court
   allowed them to do so.
           While being treated as absent class members was better than nothing,
   it was not much. By recovering only 5% of their losses, appellants missed out
   on tens of thousands of dollars they would have received as Amorin or Brooke
   plaintiffs.1
           To try and recover the larger amounts, appellants filed a motion under
   Rules 59(e) and 60(b) for relief from the district court’s order allowing them


           1
            Settlement Class Counsel contend that appellants filed too late to be in the
   highest-paying Amorin group even if their claims had been properly classified from the
   beginning as ones brought against Taishan.




                                             4
Case: 20-30596         Document: 00516072150              Page: 5       Date Filed: 10/27/2021




                                          No. 20-30596


   to be absent class members. The motion asked to reclassify them as Amorin
   or Brooke plaintiffs. Settlement Class Counsel—the lawyers for the class that
   settled with Taishan and defendants on appeal—opposed the motion,
   emphasizing that appellants’ counsel had several opportunities to correct the
   omission but failed to do so until it was too late.
           The district court rejected the motion. As an initial matter, the court
   noted that although the appellants’ motion was styled as a motion for relief
   from judgment under Rules 59(e) and 60(b), neither rule applied because the
   district court had not entered an adverse judgment. The court instead
   treated the motion as an “appeal of the Claims Administrator’s allocation
   amount determination.” Although the court expressed sympathy for the
   appellants’ plight, it could not overlook that their counsel missed several
   opportunities to realize and correct his mistake. This appeal followed. 2




           2
               This case comes to the court with an odd caption. Although the underlying
   litigation is between the class plaintiffs and Taishan, Settlement Class Counsel is listed as
   the appellee. We do not see similar appeals from settlement fund distributions in which
   class counsel is a party. Appeals like this one—those in which claimants appeal district
   court decisions reviewing settlement awards—arose during the Deepwater Horizon
   litigation. In those appeals, the claimants appealed against the party from whom they were
   seeking money, not counsel for the settlement class. See, e.g., Claimant ID 100250022 v.
   BP Expl. & Prod., Inc., 847 F.3d 167 (5th Cir. 2017); Claimant ID 100001528 v. BP Expl. &
   Prod., Inc., 688 F. App’x 272 (5th Cir. 2017). It is understandable, then, that Settlement
   Class Counsel considered its brief to be “in the nature of an amicus submission.”
           There is a distinction, however, between this case and the Deepwater Horizon ones.
   The latter cases involved “open funds,” with each successful claim resulting in additional
   money paid by BP. Samuel Issacharoff & D. Theodore Rave, The BP Oil Spill Settlement
   and the Paradox of Public Litigation, 74 La. L. Rev. 397, 398 (2014) (noting the open-
   ended nature of the BP settlement fund). That gave BP an active stake in appeals from
   amount allocation determinations. In contrast, the Taishan settlement involves “closed
   funds,” which is a fixed amount of money that the defendant has already paid to the class.
   See Francis E. McGovern, Second-Generation Dispute System Design Issues in Managing




                                                5
Case: 20-30596       Document: 00516072150             Page: 6      Date Filed: 10/27/2021




                                        No. 20-30596


                                             II.
          We need not decide whether the district court erred when it refused
   to reclassify appellants as Amorin or Brooke plaintiffs. That is because the
   settlement agreement—to which appellants are parties—waives a plaintiff’s
   right to challenge award determinations beyond the district court.
           When a case settles, the parties give up their constitutional right to a
   jury trial. See U.S. Const. amend. VII. It follows that they may also give
   up their statutory right to appeal. 15A Charles Alan Wright et al.,
   Fed Prac. & Proc. § 3901 (2d ed. 2021) (recognizing that parties can
   waive the right to appeal “just as the parties by settlement can waive the right
   to decision of their disputes by any court and can stipulate to entry of a
   consent judgment”).
           Although appeal waivers eliminate an avenue for error correction,
   they also offer advantages. Among other things, appeal waivers promote
   finality and timely resolution. By agreeing to abide by the decision of a trial
   court, parties can “trade the risk of protracted appellate review for a one-shot
   opportunity before the district court.” MACTEC, Inc. v. Gorelick, 427 F.3d
   821, 830 (10th Cir. 2005). Appeal waivers can also serve as a bargaining chip
   to facilitate negotiation. See United States v. Teeter, 257 F.3d 14, 22 (1st Cir.
   2001). And if the time and expense appeal waivers save can make them




   Settlements, 24 Ohio St. J. on Disp. Resol. 53, 66 (2008) (distinguishing between
   the two types of funds).
            Although the open/closed fund distinction might explain why Taishan has no
   active stake in the case, it does not explain why Settlement Class Counsel does. Perhaps
   the claims administrator is the proper appellee. In any event, we need not decide this
   question because we conclude that appellants waived their right to appeal.




                                              6
Case: 20-30596         Document: 00516072150               Page: 7      Date Filed: 10/27/2021




                                          No. 20-30596


   attractive in ordinary litigation, 3 these benefits are exponentially greater in
   the mass torts context.
           In the Deepwater Horizon litigation that resulted in settlements with
   claims administration procedures like this one, we recognized that courts
   should “enforce an express waiver of the right to appeal from the district
   court’s claim determinations.” In re Deepwater Horizon, 934 F.3d 434, 441
   (5th Cir. 2019). But such a waiver had to be explicit. We thus rejected the
   idea that the BP settlement contained an implicit waiver of the right to appeal
   to the court of appeals when it only mentioned the district court’s
   “discretionary right” to review decisions of the claims administrator. In re
   Deepwater Horizon, 785 F.3d 986, 989, 997 (5th Cir. 2015). 4 This silence
   about a possible appeal to our court meant the “parties [had] preserved their
   right to appeal” the district court’s decisions. Id. at 997.
           The explicit waiver lacking in BP’s Deepwater Horizon settlement
   exists in the Taishan settlement. The waiver states that any “decision of the
   [district court] with respect to appeals from Allocation Amount
   determinations shall be final and binding . . . and there shall be no appeal to
   any other court including the U.S. Court of Appeals for the Fifth Circuit,
   such right of appeal having been knowingly and intentionally waived.” It
   would be hard to draft a more explicit waiver. Indeed, a similar waiver in


           3
             Appeal waivers are common in criminal cases, in which defendants exchange
   them for plea bargains. We routinely enforce such waivers. See, e.g., United States v. Butler,
   7 F.4th 408, 413 (5th Cir. 2021); United States v. Scallon, 683 F.3d 680, 683–84 (5th Cir.
   2012); United States v. Bond, 414 F.3d 542, 545–46 (5th Cir. 2005).
           4
             Other settlement agreements in the Deepwater Horizon litigation, such as ones
   entered into by Halliburton and Transocean, had express language stating that a district
   court’s review of a claims administrator’s decision “shall be final and binding, and there
   shall be no appeal to any other court including the United States Court of Appeals for the
   Fifth Circuit.” 934 F.3d at 441 (not deciding whether this waiver was enforceable because
   the appeal failed on the merits).




                                                 7
Case: 20-30596      Document: 00516072150           Page: 8    Date Filed: 10/27/2021




                                     No. 20-30596


   another settlement that this multidistrict litigation produced prompted us to
   dismiss an appeal. In re Chinese-Manufactured Drywall Prods. Liab. Litig., 794
   F. App’x 387, 389 (5th Cir. 2019) (“[The district court’s] decision on any
   objections will be final, with no further appeals permitted.”); see also Hill v.
   Schilling, 495 F. App’x 480, 487 (5th Cir. 2012) (enforcing another waiver of
   the right to appeal to this court). Not surprisingly, then, appellants do not
   dispute the validity of the express waiver in the Taishan settlement.
           Instead, to get around what they concede is a valid waiver, appellants
   argue that they are not appealing their “Allocation Amount determination.”
   They contend that the categorization of their claims is an administrative error
   separate from, or preliminary to, the determination of how much they are
   owed. The applicability of the waiver thus turns on whether the plaintiff’s
   group classification is part of the “Allocation Amount determination.”
           The classification of a plaintiff’s claim is a vital input in determining
   how much they receive. The settlement agreement defines “Allocation
   Amount” as the amount a class member is entitled to under the “Allocation
   Model,” a mathematical formula that the claims administrator uses to
   calculate individual awards. That formula calls for an input of several
   variables, including “whether the claimant is an Amorin Plaintiff or a Brooke
   Plaintiff, or an absent Class Member.” The amount that appellants are
   entitled to thus depends in part—in fact, in large part—on their classification
   as absent class members. By objecting to one variable in the allocation
   formula, appellants are objecting to the determination of how much they are
   owed.
           Consider another input that is plugged into the formula—the square
   footage of the affected property. According to appellants’ logic, plaintiffs
   dissatisfied with the amount of their award could circumvent the appeal
   waiver by framing their objection as an “administrative error” in inputting




                                           8
Case: 20-30596         Document: 00516072150               Page: 9       Date Filed: 10/27/2021




                                           No. 20-30596


   square footage rather than a challenge to an award determination. But
   figuring out square footage is a key part of determining the allocation amount.
   So is figuring out which group of plaintiffs a particular claimant falls within.
           An appeal challenging an incorrect classification thus falls squarely
   within the appeal waiver. It does not matter that plaintiffs labeled their
   motion as one under Rules 59(e) or 60(b). The appeal waiver makes final any
   decision of the district court “with respect to appeals from Allocation
   Amount determinations.” It does not limit that waiver to certain procedural
   devices.     What matters is the substance—whether the district court
   considered an appeal “from Allocation Amount determinations.” Because
   appellants were challenging the determination of their award, the district
   court had the last word. 5
                                               ***
           Enforcement of the appellate waiver will no doubt seem unjust to
   appellants. But foregoing the chance at error correction in this court is the
   tradeoff for the finality, expedience, and perhaps larger overall settlement
   that the appeal waiver achieved.                  Because appellants opted into the
   settlement agreement as absent class members and thus waived their right to
   appeal to this court, the appeal is DISMISSED.




           5
              Appellants argue for the first time in their reply brief that Settlement Class
   Counsel breached a fiduciary duty. Although this argument is not barred by the appeal
   waiver, it is forfeited because it was raised too late. F.D.I.C. v. Mijalis, 15 F.3d 1314, 1327
   (5th Cir. 1994) (“If an argument is not raised to such a degree that the district court has an
   opportunity to rule on it, we will not address it on appeal.”); Hollis v. Lynch, 827 F.3d 436,
   451 (5th Cir. 2016) (“Reply briefs cannot be used to raise new arguments.”). And any such
   claim against lawyers based on the failure to put the appellants in the correct category would
   have to be asserted in a separate lawsuit.




                                                 9